Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of October 29, 2020 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on April 23, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottel (USPN 969372) in view of Svatek et al. (USPN 7743927) and Dunnigan (USPN 5086902).
Regarding Claim(s) 1, Hottel (USPN 969372) teaches an apparatus for vertical transfer of whole nuts from a first elevation (from chute K) to a second, lower elevation (the lower portion of Figure 1), the apparatus comprising: a run extending between an entrance (portion near chute K) and an exit (lower portion of Figure 1), and including a plurality of alternatingly arranged conveying panels (shelves G); at least one arcuate turn-around (g) disposed between respective conveying panels. Hottel fails to teach each conveying panel inclined at approximately 30 degrees to horizontal and having a predefined width; the predefined width selected based on a predetermined mass flow rate of nuts such that whole nuts move along the run in a continuous stream without tumbling, and wherein each nut is in contact with adjacent nuts in its respective layer. Hottel discloses the shelves may be set at any desired angle [Page 1:88-90]. Svatek et al. (USPN 7743927) teaches a slide having a tray (202) and a partition for adjusting the width of the flow path. Svatek et al. further discloses [Col. 2:29-31] that the width of the slide controls the flow rate. Dunnigan (USPN 5086902) teaches a ladder for particulate material having chute sections in a zig-zag formation and discloses [Col. 2:48-50] the slope of each chute may be adjusted to vary the rate at which grain travels through the ladder. In light of the disclosures of Hottel, Svatek et al. and Dunnigan, the angle and width of the conveying panel can be recognized as result-effective variables. See MPEP 2144.05. The angle of the conveying panel would affect the rate of travel, which would be analogous with the velocity at which material travels. The width of the conveying panel would affect the flow rate of material by controlling the area through which the material travels. Absent evidence of the criticality of the claimed features, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the angle and width of the conveying panel in order to control the rate of travel and flow rate of the material. Selecting a desired flow rate would determine the width needed to achieve that flow rate. Regarding the language "for vertical transfer of whole nuts" and "such that whole nuts move along the run in a continuous stream without tumbling, and wherein each nut is in contact with adjacent nuts in its respective layer", the language is considered to be recitations of the intended use of the apparatus and the material worked on by the apparatus. These recitations do not impart structural limitations onto the apparatus or bear on the patentability of the apparatus. See MPEP 2111.02(II) and 2115.
Regarding Claim(s) 2, Hottel teaches the limitations described above, yet fails to teach the predetermined width is determined from the claimed formula. However, the claimed formula is derived from the formula for determining the mass flow rate, which is density of the material times the flow area times the flow velocity. Based on this scientific principle and the discussion of the prior art in regards to claim 1, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to determine the width of the conveying panels from the known scientific principle to achieve a desired flow rate.
Regarding Claim(s) 3, the language of claim 3 does not impart any limitations onto the structure of the apparatus, but rather recites the manner in which the apparatus is operated. See MPEP 2114(II).
Regarding Claim(s) 4, Hottel teaches first and second oppositely disposed sidewalls (A, B) adjacent lateral sides of the conveying panels.
Regarding Claim(s) 11, the claim is considered to be a product by process claim, wherein the claim is only limited by the structure implied by the steps. See MPEP 2113. Hottel teaches a method of making an apparatus for vertically transferring whole nuts from a first elevation (from chute K) to a second, lower elevation (lower portion of Figure 1), the method comprising: forming a run comprising an entrance (upper portion near chute K), an exit (lower portion of Figure 1), and a plurality of alternatingly arranged conveying panels (G) between the entrance and exit. Hottel fails to teach each conveying panel inclined at approximately 30 degrees to horizontal and having a predefined width; wherein the predefined width of the conveying panels is selected based on a predetermined mass flow rate of nuts through the run such that whole nuts move along the run in a continuous stream without tumbling, and wherein each nut is in contact with adjacent nuts in its respective layer. Hottel discloses the shelves may be set at any desired angle [Page 1:88-90]. Svatek et al. (USPN 7743927) teaches a slide having a tray (202) and a partition for adjusting the width of the flow path. Svatek et al. further discloses [Col. 2:29-31] that the width of the slide controls the flow rate. Dunnigan (USPN 5086902) teaches a ladder for particulate material having chute sections in a zig-zag formation and discloses [Col. 2:48-50] the slope of each chute may be adjusted to vary the rate at which grain travels through the ladder. In light of the disclosures of Hottel, Svatek et al. and Dunnigan, the angle and width of the conveying panel can be recognized as result-effective variables. See MPEP 2144.05. The angle of the conveying panel would affect the rate of travel, which would be analogous with the velocity at which material travels. The width of the conveying panel would affect the flow rate of material by controlling the area through which the material travels. Absent evidence of the criticality of the claimed features, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the angle and width of the conveying panel in order to control the rate of travel and flow rate of the material. Selecting a desired flow rate would determine the width needed to achieve that flow rate. Regarding the language "for vertical transfer of whole nuts" and "such that whole nuts move along the run in a continuous stream without tumbling, and wherein each nut is in contact with adjacent nuts in its respective layer", the language is considered to be recitations of the intended use of the apparatus and the material worked on by the apparatus. These recitations do not impart structural limitations onto the structure or bear on the patentability of the structure. See MPEP 2111.02(II) and 2115.
Regarding Claim(s) 12, Hottel teaches the limitations described above, yet fails to teach the predetermined width is determined from the claimed formula. However, the claimed formula is derived from the formula for determining the mass flow rate, which is density of the material times the flow area times the flow velocity. Based on this scientific principle and the discussion of the prior art in regards to claim 1, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to determine the width of the conveying panels from the known scientific principle to achieve a desired flow rate.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottel in view of Svatek et al. and Dunnigan as applied to claim 4 above, and further in view of Haywood (USPN 686452).
Regarding Claim(s) 5, Hottel teaches the limitations described above, yet fails to teach he sidewalls are formed by bending the lateral sides of the conveying panels. Haywood (USPN 686452) discloses a conveyor chute (A) having sidewalls (2) that are formed by bending the lateral sides of a conveying panel (1) [Page 1:26-34]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to form the sidewalls by bending the lateral sides of the conveying panels to reduce the number of parts.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottel in view of Svatek et al. and Dunnigan as applied to claim 4 above, and further in view of Negishi et al. (USPN 4632257).
Regarding Claim(s) 6, Hottel teaches the limitations described above, yet fails to teach a plurality of slots formed in the first and second sidewalls; and a plurality of laterally outwardly extending tabs on the conveying panels; the slots and tabs positioned and arranged such that the first and second sidewalls support the conveying panels when the tabs are received in corresponding slots in the first and second sidewalls. Negishi et al. teaches conveying panels (23) and sidewalls (21,22), a plurality of slots (28) formed in the first and second sidewalls; and a plurality of laterally outwardly extending tabs (27) on the conveying panels; the slots and tabs positioned and arranged such that the first and second sidewalls support the conveying panels when the tabs are received in corresponding slots in the first and second sidewalls (shown in Figures 3-6a). These features improve and simplify the assembly process to increase productivity [Col. 3:48-57]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of slots and a plurality of tabs in order to improve and simplify the assembly process.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottel in view of Svatek et al. and Dunnigan as applied to claim 1 above, and further in view of Hastrup (USPN 3559846).
Regarding Claim(s) 8, Hottel teaches the limitations described above, yet fails to teach a sensor engaging the run and supporting at least part of the weight of the apparatus whereby the sensor is configured to detect a force related to product moving along the run. Hastrup (USPN 3559846) teaches a conveyor frame (1) having an endless belt (6). There is a sensor (33) engaging the belt which supports at least part of the weight of the belt whereby the sensor is configured to detect a force related to the product moving on the conveyor. The sensor experiences a downward force the amount of which depends on the weight on the conveyor belt in order to control the discharge rate of the material [Col. 3:58-Col. 4:14]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a sensor engaging the run and supporting at least part of the weight of the apparatus whereby the sensor is configured to detect a force related to product moving along the run in order to control the rate of material discharge.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or fairly suggest at least one aperture through at least one of the first or second sidewalls, combined with the rest of the claim language.

Claims 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest a method of vertically transferring whole nuts, wherein the whole nuts move along the run in a continuous stream without tumbling, and wherein each nut is in contact with adjacent nuts in its respective layer, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 410017 discloses inclined conveying panels for conveying nuts, and teaches nuts in a layer, but does not disclose the nuts being in contact with adjacent nuts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653